By the first count of the indictment appellant was charged with theft of an automobile from Felix Doran, Jr., and by the second count with fraudulently receiving it from some unknown person. Both counts were submitted to the jury and conviction under the second count resulted, with punishment assessed at five years in the penitentiary.
Appellant challenges the sufficiency of the evidence upon the ground that it was not shown by the state that the automobile returned to Doran was the one stolen from him. This contention must *Page 557 
be largely based on an apparent conflict in dates. The car was stolen from Doran on the 7th day of November and it was returned to him about eleven days later. One of the officers testified that it was in December when the car was found by them in Collin County. If these dates are admitted to be correct there would be some basis for appellant's contention. We are of opinion the dates are not controlling. Doran was sales manager for the Chevrolet Motor Company. The officer testified that he talked to appellant about the Felix Doran Chevrolet which was taken at the Chevrolet company's place of business, and that appellant said he had taken the car to Oklahoma, and then brought it back to Collin County where it then was. He went with the officers to Collin County, pointed out the car and it was brought back to Dallas and, — as expressed by the officer — "turned over to the Chevrolet people." There can be no doubt that the car returned to Doran was the same one he lost. He says he received it "from some city men," — evidently meaning officers — although he did not know their names. Regardless of the discrepancy in the dates as remembered by the witnesses the evidence in its entirety leaves no doubt, we think, upon the point urged by appellant.
The judgment is affirmed.
Affirmed.